DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claims 4 and 12, and the addition of new claims 21-22 in the amendments filed 12/13/2021.

The Examiner notes that non-elected claims 7-8, claim 14 and claims 19-20, which were restricted under 35 U.S.C. 121 and 372 as set forth in paragraph 3 of the action mailed 4/2/2020, have been rejoined
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the amendments to the drawings and page 13 of the remarks filed 12/13/2021, with respect to the objections to the drawings as set forth in paragraphs 5-8 of the action mailed 9/2/2021, have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 

Applicant’s arguments, see the claim amendments to the drawings and page 13 of the remarks filed 12/13/2021, with respect to the rejection of claims 1-6 and 9 under 35 U.S.C. 112(b) as set forth in paragraph 10 of the action mailed 9/2/2021, have been fully considered and are persuasive.  The rejection of claims 1-6 and 9 have been withdrawn. 

Applicant’s arguments, see the claim amendments to the drawings and page 13 of the remarks filed 12/13/2021, with respect to the rejection of claims 10-13, 15-16 and 18 under 35 U.S.C. 112(b) as set forth in paragraph 11 of the action mailed 9/2/2021, have been fully considered and are persuasive.  The rejection of claims 10-13, 15-16 and 18 have been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinius (US 2013/0017246 A1).

Regarding claim 21, Tunius teaches an adhesive tape having photoinitiator(s) and photosensitizers that respond to light (photosensitive medical tape), wherein the adhesive tape may be used as a medical dressing in contact with skin (abstract; para 0061, 0071-0074), wherein the photosensitive medical tape comprises a backing layer (2) (figure 1; para 0074-0075, 0094), wherein the backing layer (2) comprises transparent layer (5) so that the backing layer is at least partially transparent to all visible light (first spectrum of electromagnetic radiation) (figure 1; para 0075, 0077, 0094-0095).  
Tunius also teaches an adhesive layer (3) (coupling layer) disposed on one side (first side) of the backing layer (2) to provide adhesion of the adhesive tape to a patient's skin (figure 1; para 0094-0095), wherein after removing a light occlusive layer (4), the adhesive tape having a photo initiator(s), such as dye/co-initiator systems, and photosensitizer(s) that absorb energy in a different part of the visible spectrum (second spectrum of electromagnetic radiation, first spectrum includes visible spectrum and second spectrum) so that the adhesive layer (3) causes a loss in tackiness and peel strength (decrease in adhesion) provided by adhesive layer (3) (figure 1; para 0061, 0063-0064, 0075, 0095). 
Tunius does not specify that the adhesive layer (3) is at least partially transparent to the visible spectrum of electromagnetic radiation, but as noted above, Tunius does disclose that the photoinitiators and photosensitizers are disposed in the adhesive (see abstract).  Given that the photo initiator(s) and photosensitizer(s), such as dye/co-initiator systems, absorb energy in a in the visible spectrum, the adhesive layer (3) would inherently demonstrate at least partial transparency to a visible portion of the visible spectrum. 

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinius (US 2013/0017246 A1).

Regarding claim 22, Tunius teaches the adhesive tape as in the rejection of at least claim 21 set forth above.  Tunius also teaches a system for attachment to human skin (a system for attaching an adhesive tape to a patient's skin), the system comprising a light source such as an incandescent or fluorescent lamp or LEDs to reduce the peel strength allowing the transparent layer to be removed from the patient’s skin (abstract; para 0077).  Tunius also discloses that the tape is a medical dressing (10) having opposing edges 100, 110 that may flex for easily removing the medical dressing (10) (figure 2; para 0003, 0097-0099).  

Allowable Subject Matter
Claims 1-3 and 5-9 and claims 10-11 and 13-18 and claims 19-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art reference(s) is(are):

US 2013/0017246 A1 to Tinius teaches the adhesive tape as in the rejection of claims 21 and 22 as set forth above, which said teachings are applicable to the present claims.  However, Tinius does not teach that the disclosed photo initiator(s), such as dye/co-initiator systems, and photosensitizer(s), upon absorption of the visible radiation, cause an increase in temperature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/7/2022